

CONSULTING AGREEMENT- CJM


This Consulting Agreement is by and between Indigo-Energy, Inc., (IEI), a Nevada
Corporation located at 701 N. Green Valley Pkwy, Suite 200, Henderson, NV 89074,
and J. Cory Martelli, and individual of 4501 Tanglewood Trail, Spring Branch, TX
78070 (CJM), collectively referred to as “The Parties.”


WHEREAS, IEI is a developer of energy related properties, and


WHEREAS, CJM has various connections, networking contacts, and experience in the
development of financial related properties, financial market development, and
business strategic planning.


NOW, THEREFORE, in consideration of the mutual covenants provided herein, the
Parties agree as follows:


Services.
CJM will perform ongoing duties under the direction of IEI’s President under the
following parameters:

 
1.   
Provide consulting services and support for business development of the IEI
family of energy related properties.

 
2.
Assist in development of the IEI Strategic Marketing and Business Plan.

 
3.
Develop introductions and networking for funding of various projects and
operations.



Compensation.  IEI shall compensate CJM for these services as follows:
1-
Reimbursement for all approved business-related expenses.

2-
Further, CJM or its assigns shall receive two-hundred fifty thousand (250,000)
shares of common stock in IEI, said stock to be restricted by SEC rule 144. Said
shares are to be issued within 30 days of signing of this Agreement.  The shares
are to be issued to CJM.

3-
A consulting fee of twenty thousand dollars ($20,000) per 3 month period.



Independent Contractor and No Agency Relationship.  CJM shall be compensated as
an independent contractor with no employee relationship or agency and principal
relationship and shall thereby be responsible for all its own taxes, insurance,
licenses and fees and expenses related to its business and this Agreement.


Termination.  Either party may terminate this relationship, without cause, after
the initial term of the Agreement, with thirty (30) days notice to the other,
provided all compensation is current.


Governing Law.  This Agreement is being executed under and will be governed by
the laws of the State of Nevada.

 
1

--------------------------------------------------------------------------------

 


Term.  The term of this Agreement is three months commencing March 1, 2010 and
shall automatically be renewed for subsequent three (3) month terms unless
terminated under the provisions herein.
 
IN WITNESS THEREOF, the Parties have executed this Agreement effective as of the
date signed below.
 
For Indigo-Energy, Inc.
 
/s/ Steve Durdin
     
Steve Durdin, President
 
Date
 

 
For         J. Cory Martelli                                      ,
 
/s/ J. Cory Martelli
     
J. Cory Martelli, an individual
 
Date
 

 
 
 

       
EIN or  SSN
     

 
ConsAgr CJM

 
2

--------------------------------------------------------------------------------

 